Claimant appeals from a decision of the Industrial Board reversing the decision and award by the referee by which claimant was awarded sixty-six and two-thirds per cent loss of use of the left foot, plus twenty-eight and three-fifths weeks’ *795protracted temporary total disability, a total of one hundred sixty-five and four-fifths weeks, equivalent to $4,131.67. The employer paid this award. The claimant accepted payment and did not appeal therefrom. In October, 1939, claimant applied to the Industrial Board for a review and reopening of his case, contending that he had also injured his back and was consequently disabled. The case was reopened and further hearings had and after the further hearings a decision was rendered on April 22, 1942, closing the case on the previous award on the ground that the back condition is not related to claimant’s accident on July 9, 1935. Claimant appealed to the Industrial Board on April 23, 1942. Further hearings were had before a member of the Industrial Board. On September 25, 1942, the Board reversed the findings of the referee and rescinded the award to claimant for sixty-six and two-thirds per cent loss of the use of the left foot and reinstated the prior intermittent awards of the referee, all of which amounted to $3,228. The city was given credit for $4,131.67 previously paid on the scheduled award. The claimant now contends that the city should not have been given credit for said payments. The evidence supports the award and decision appealed from. Award and decision affirmed, without costs. All concur.